Opinión disidente del
Juez Asociado Sr. Snyder.
Disiento. En primer lugar, aunque la Ley aquí envuelta proveyera un seguro compulsorio, creo que la póliza fue expedida dé conformidad con la Ley. El estatuto no re-quiere una póliza general, independientemente de cómo o cuándo se use el vehículo. Por el contrario, la Ley provee solamente que la responsabilidad es exigida a “Todo ve-hículo de motor . . . dedicados a la transportación de pa-sajeros mediante paga . . . ”. En su consecuencia, el limi-*167tai* la responsabilidad de la póliza aquí envuelta a aquellos casos en que el vehículo se usa para transportar pasajeros mediante paga está en armonía y no en conflicto con el es-tatuto.
La compañía de seguros no recibió la prima mayor exi-gida para pólizas generales. Tampoco fué su intención, a cambio de la comparativamente pequeña prima recibida, ga-rantizar la integridad de los dueños de 'automóviles públi-cos expidiéndoles una póliza general que cubriera toda clase de accidentes, incluyendo aquéllos provenientes del uso de dichos automóviles por sus dueños en paseos privados más bien que de conformidad con las disposiciones de la Ley. Sin que de los términos -del estatuto o de la póliza surja jus-tificación alguna para ello, ol tribunal ha impuesto a la com-pañía un vasto campo de responsabilidad que ella no asumió en el contrato y por el cual no se le ha pagado la correspon-diente prima.
Nunca he sido partidario de seguir ciegamente el len-guaje literal de una ley, no importa cuáles sean las conse-cuencias. “El interpretar las leyes, no es sin duda un pro-ceso mecánico y aun cuando los jueces lo realicen de la ma-nera más escrupulosa posible, ello no está exento de alguna infusión retrospectiva de suerte que la línea entre la inter-pretación y la sustitución es a veces sutil. Pero existe diferencia entre leer lo que dice la ley y redactar ésta de nuevo. La Corte en este caso no se adhiere al contexto sino que lo suprime y le da nueva forma. Tales libertades literarias apenas están justificadas . . . ”. Shapiro v. United States, 335 U.S. 1, opinión disidente del Juez Frankfurter, pág. 8 del alcance de la opinión.
La opinión de la mayoría da la impresión de que si-gue la doctrina establecida en los casos de seguro compul-sorio. Pero no cita caso alguno con excepción del de Hon-dón, que es enteramente inaplicable. Los casos que son en-teramente aplicables y que no se citan en la opinión, de
*168acuerdo con mi criterio, son virtualmente unánimes en apoyo de mi posición más bien que en la del tribunal. Anotación, 141 A.L.R. 628; American Casualty Co. of Reading, Pa., v. Morris, 51 F.Supp. 889 (W. Va., 1943); Travelers Ins. Co. v. Caldwell, 133 F.2d 649 (C.C.A. 8, 1943); Duke Anderson Drilling Co. v. Smith, 141 P.2d 565 (Okla., 1943); Roar v. Gray, 42 A.2d 822 (Pa., 1945); Sordelett v. Mercer, 40 S.E.2d 289 (Va., 1946); Commercial Standard Ins. Co. v. Robertson, 159 F.2d 405, 408-10 (C.C.A. 6, 1947), y casos allí citados. Cf. Savery v. Kist, 11 N.W.2d 23 (Iowa, 1943); Miller v. State Automobile Ins. Ass’n, 21 N.W.2d 621 (N.D., 1946). (1)
En segundo lugar, creo que todavía es de aplicación el caso de Hernández, no empece los cambios habidos en la ley. O el caso de Hernández o el presente está mal resuelto. Oreo que el de Hernández fue decidido correctamente. A mi juicio-, este caso en efecto revoca el de Hernández.
En tercer lugar, la regla de stare decisis no es inflexible. Véase Pérez Segovia v. Tribunal de Distrito, ante, pág. 4. Pero de tener dicha regla algún significado, éste debe apli-carse aquí. Aun cuando el caso de Hernández sea erróneo, no debemos revocarlo.
En cuarto lugar, si el caso de Hernández se revoca ahora, creo que por lo menos debe serlo prospectivamente. No debemos menoscabar los derechos adquiridos de la compa-ñía de seguros que celebró este contrato descansando en la regla establecida en el caso de Hernández. Según dijimos en Mayagüez Lt., P. & I. Co. v. Tribunal de Contribuciones, 65 D.P.R. 30, 35, “aquéllos que han obtenido derechos de propiedad o de contratos, descansando en una decisión de *169tina corte de última instancia, pueden bajo ciertas circuns-tancias ser protegidos en sus derechos, no obstante la re-vocación posterior de la decisión en cuestión. A. Cuesta & Cía. v. Tesorero, 54 D.P.R. 87; F. Obazábal & Cía. v. Corte de Distrito, 63 D.P.R. 928. ’’’
Creo que debió revocarse la sentencia de la corte de dis-trito y desestimarse la demanda en cuanto a la compañía de seguros.

(1) Según indican los casos en que baso mi contención, el transitar liaeia y desde los puntos donde se toman pasajeros, y el efectuar otros viajes nece-sariamente incidentales al negocio, tales como llevar el automóvil a un garage para tomar gasolina o para realizar reparaciones, está cubierto por la póliza aquí envuelta. Pero en este caso el viaje en manera alguna estaba relacionado con el servicio de pasajeros mediante paga y por tanto no lo cubrían ni la ley ni la póliza.